Citation Nr: 1211198	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  10-09 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial (compensable) disability rating for bilateral hearing loss. 

2.  Entitlement to a total disability rating for compensation due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to February 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in December 2011.  A copy of the transcript of this hearing has been associated with the claims file. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Because the record reasonably raises the question of TDIU entitlement, that issue is further addressed in the REMAND portion of this document. 

The issue of entitlement to service connection for headaches has been raised by the record in the transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran testified in December 2011 that his bilateral hearing loss had worsened since his last examination.  In particular, he reported conversations with a VA clinician regarding the severity of his bilateral hearing loss and reported that he had been fitted with hearing aids, for which he returned to the VA medical facility many times.  The VA treatment reports of record date to January 2010 and do not contain any reports from any audiology-related clinic regarding examining or fitting the Veteran with hearing aids or attempting their repair.  Updated VA treatment reports should be obtained and included in the claims file.  

The issue of TDIU entitlement has been raised by the record.  See Rice v. Shinseki. The Veteran testified before the undersigned that he stopped working because of his bilateral hearing loss.  However, needed procedural and evidentiary development of the TDIU claim has not to date been undertaken and remand is required to accomplish the necessary actions.

Accordingly, the case is REMANDED for the following action:

1.  Comply with the VA's duty to notify and assist the Veteran with respect to the claim advanced for TDIU entitlement, including providing appropriate VCAA notice.

2.  Obtain any and all pertinent VA treatment records, in particular all records dated from January 2010 to the present from the Bay Pines VA medical facility for inclusion in the Veteran's VA claims folder. 

3.  Schedule the Veteran for a VA audiological examination to determine the severity of his service- connected bilateral hearing loss.  All indicated studies including audiometric testing and Maryland CNC testing should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  A complete rationale should be provided for any opinion offered.

The examiner should also assess the Veteran's ability to obtain and maintain gainful employment solely on the basis of service-connected disabilities.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case.  Such examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner. 

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's multiple service-connected disabilities (bilateral hearing loss, 0 percent or as determined as of the date of the examination; tinnitus, 10 percent, and bilateral recurrent otitis media, 10 percent) by themselves preclude substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background, but without regard to his age or any non service-connected disabilities? 

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim. 

A complete rationale should be given for any opinion provided.  

5.  Lastly, after completing the above actions, readjudicate the appeal.  If the appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC), followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



